United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                September 22, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-50275
                           Summary Calendar



UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

VICTOR MANUEL GARCIA-DOMINGUEZ, also known as
Sergio Antonio Santander

                      Defendant - Appellant

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. MO-01-CR-78-ALL
                         --------------------

Before KING, Chief Judge, and DAVIS and STEWART, Circuit Judges.

PER CURIAM:*

     Victor Manuel Garcia-Dominguez appeals from his illegal

reentry conviction.    He collaterally challenges his 1988

deportation proceedings on the basis that he was denied his right

to appeal when he was removed from the United States prior to the

expiration of the ten-day period for appealing the deportation

order.    We have appellate jurisdiction.     See United States v.

Mendoza-Lopez, 481 U.S. 828, 839 (1987).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-50275
                               -2-

     We agree with the district court that under the

circumstances of Garcia’s case, his voluntary return to Mexico

two days before the expiration of the appellate deadline did not

render his deportation proceedings “fundamentally unfair” and,

therefore, he is not entitled to relief.   See United States v.

Mendoza-Mata, 322 F.3d 829, 832 (5th Cir. 2003).

     AFFIRMED.